9:18-cv-02962-DCN-MHC         Date Filed 05/27/21    Entry Number 70       Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH CAROLINA

                                  BEAUFORT DIVISION


Selena Nelson                                  ) CIVIL ACTION NO.:9:18-CV-
                                               ) 2962-DCN-MHC
                     Plaintiff,                )
                                               )
   -vs-                                        )
                                               )    DEFENDANTS REPLY TO
Beaufort County Sheriff’s Office,              ) PLAINTIFF'S MEMORANDUM
Lieutenant Brian Baird, and Sheriff P.J.       )       IN OPPOSITION TO
Tanner, individually and in their official     ) DEFENDANTS MOTION FOR
capacity,                                      )    SUMMARY JUDGEMENT
                                               )
                     Defendants.               )



       Defendants, Beaufort County Sheriff’s Office (herein after BCSO),

Lieutenant Brian Baird, and Sheriff P.J. Tanner, individually and in their official

capacity, submit this Reply to the Plaintiff’s Memorandum in Opposition to these

Defendants Motion for Summary Judgment (ECF 66). While the Defendants

stand on the grounds set forth in their original memorandum in Support of

Summary Judgment, they believe a few issues raised by the Plaintiff in her

response require specific clarification.

       First, in the Plaintiff’s memorandum the Plaintiff, Nelson asserts her

termination was disproportionate punishment based on a racially biased

complaint and investigation creating a discriminatory animus. However, she

willfully ignores the fact that her termination was completely consistent with every

other officer whose conduct was investigated in an internal affairs investigation
9:18-cv-02962-DCN-MHC        Date Filed 05/27/21     Entry Number 70      Page 2 of 6




and was given a polygraph examination resulting in a finding of deception

indicated.

       The Sheriff’s policy was to terminate anyone found to be lying during an

Internal Affairs (IA) investigation. This was consistently the testimony of all

BCSO officers deposed in this matter. According to the affidavit of Michael

Hatfield attached as an exhibit hereto, since 2011, there have been 219 IA

investigations performed on BCSO employees resulting in twenty-nine

separations -- meaning the employee was terminated as a result of the

investigation or the employee resigned before they could be terminated, or

before the investigation could be completed. Also of those 219 investigations,

twenty-one included officer polygraphs. Of the twenty-one employees given

polygraphs, eight employees were given polygraphs with the result of the

polygraph being “deception detected.” All eight officers who admitted to lying or

were found by the polygraph as deception detected were terminated, including

Nelson. Those eight include three white males, two white females, one Hispanic

male, one black male, and Nelson, a black female.

       The misconduct Nelson claims supports her claim of disproportionate

punishment – acting inappropriately in uniform, yelling and using curse words—is

not the reason she was terminated. It is simply the reason she was involved in

an IA investigation. She was terminated because deception was indicated on

her polygraph, just as the other seven employees that had polygraphs with

deception indicated polygraph results were terminated.
9:18-cv-02962-DCN-MHC          Date Filed 05/27/21   Entry Number 70      Page 3 of 6




          In her response to the motion for summary judgment, Nelson correctly

points out a prima facie case of discrimination can be established if the plaintiff

shows that she “engaged in prohibited conduct similar to that of people of

another race…and…that disciplinary measures enforced against the plaintiff

were more severe than those enforced against the other person.” Moore v. City

of Charlotte, 754 F.2d 1100, 1105-06 (4th Cir. 1985). In her argument, however,

Nelson completely ignores those individuals, white, Hispanic and black, male and

female, who were terminated for the same offense (lying in an IA investigation)

and attempts to re-direct the court’s attention to officers disciplined for completely

dissimilar offenses, including having sex on duty, discharging a taser at home,

driving under the influence, failing to report a missing or stolen fire arm and

excessive force. Importantly, Nelson can point to no other employee who was

given a polygraph and deception was indicated who was not terminated as a

result.

          Nelson attempts to convince this court that the BCSO polygraphist used a

scoring error to “pass” a white male officer thereby showing discriminatory

conduct. However, Nelson fails to mention to the court that the scoring error

would not have resulted in a deception indicated finding, but rather in an

inconclusive finding. Again, Nelson is unable to show a single instance where an

officer did or should have received a result on a polygraph of deception indicated

and was not terminated. Thus, she cannot establish a prima facie case of

discrimination under Section 1981 or Title VII.
9:18-cv-02962-DCN-MHC         Date Filed 05/27/21     Entry Number 70       Page 4 of 6




       Additionally, Nelson in her brief contends that she was defamed by the

defendants but never presented any evidence that any information was published

was not truthful. Importantly, Nelson admits in her post-polygraph interview that

she did raise her voice at the Oreck Store and did use the word “ass.” This is in

complete contravention to the information contained her written statement to

Baird which was the subject of the deceptive comment in the polygraph

examination. There is no question but that Nelson was deceptive in her

statement. Also, significantly, the Plaintiff’s own experts do not find that her

examination was wrongfully scored, but take issue with the question formation.

There is no evidence in this case that the complaint was not made to the Sheriff’s

office by the owner of the Oreck store, that the information in Baird’s report was

not in fact the information provided to him, that the Plaintiff did not fail the

polygraph and which resulted in her termination. All the information that the

Plaintiff complains of was true.

       Moreover, there is no evidence that this information was published by any

defendant outside of the qualified privilege or as otherwise required by law

pursuant to the Freedom of Information Act. The Plaintiff contends there was a

leak at BCSO to the newspaper, but can point to no specific person who may

have been responsible. This is a mere allegation with no evidentiary support,

and certainly could not be supported against the Sheriff or Baird individually. The

party opposing a properly supported motion for summary judgment may not rest

upon the mere allegations in his pleading but must set forth specific facts that
9:18-cv-02962-DCN-MHC         Date Filed 05/27/21     Entry Number 70         Page 5 of 6




show there is a genuine issue for trial. Rivanna Trawlers Unltd. v. Thompson

Trawlers, 840 F.2d 236, 240 (4th Cir.1988).

       Nelson also asserts that Sheriff Tanner continued to defame her to

Bluffton Police Department, her then employer resulting in her termination. The

Plaintiff points to no untruthful statement made to Bluffton by anyone at BCSO

and asserts only that individuals had conversations that the Sheriff was not

happy with Bluffton’s hiring of Nelson and that Bluffton was encouraged to review

her BCSO file. In fact, the Bluffton Police Records indicate that Nelson was

terminated for a pattern of unprofessional behavior at Bluffton and for lying to the

Chief of Police regarding outside employment. Nelson further contends that she

has been unable to obtain a job in law enforcement because of the defamatory

conduct of the Sheriff. However, the Plaintiff following her termination from

Bluffton applied for and is currently collecting police officer retirement disability

from PEBA (Public Employment Benefit Authority) after having claimed she is

completely physically and permanently incapable of performing the duties of a

police officer. (See PEBA records.)

       Lastly, because of Nelson’s purported permanent disability as represented

to PEBA set forth above, the Plaintiff’s assertion that she is entitled to injunctive

relief should fail. Having represented on a disability insurance application that

she is utterly incapable of taking care of her daily needs, and certainly incapable

of returning to work as a police officer, this court should not allow the Plaintiff to

claim she is entitled to injunctive relief of returning her to her previous
9:18-cv-02962-DCN-MHC        Date Filed 05/27/21    Entry Number 70     Page 6 of 6




employment at the BCSO. The Plaintiff has made representations that she is no

longer physically able to perform her job duties.

          Based on the foregoing, along with those arguments previously

submitted to the Court, it is respectfully submitted that the Defendants are

entitled to summary judgment in this matter.




                                          HOWELL, GIBSON & HUGHES, P.A.



                                          By: s/Mary Bass Lohr
                                          Mary Bass Lohr
                                          PO Box 40
                                          Beaufort, SC 29901-0040
                                          (843) 522-2400
                                          Attorney for Defendants



Beaufort, South Carolina

May 27, 2021
